Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach or fairly suggest in combination with the other claim limitations, the limitations of “determining a number of transmission and reception antenna set changes that the UE has a capability to support during a transmission slot, wherein each transmission and reception antenna set change is based at least in part on one or more rules; and transmitting, to the base station, an indication of the number of transmission and reception antenna set changes that the UE has the capability to support during the transmission slot”, recited in claim 12 and generally recited in claim 27; the limitations “receiving, from a user equipment (UE), a capability indication of the UE; determining, based at least in part on the capability indication, a number of transmission and reception beam changes that the EE has a capability to support during a transmission slot, wherein each transmission and reception beam change is based at least in part on one or more rules; and  communicating with the EE using a number of transmission and reception beams during the transmission slot, the number of transmission and reception beams based at least in part on the number of transmission and reception beam changes that the EE has the capability to support during the transmission slot”, recited in claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633